                   1      KING & SIEGEL LLP
                          JULIAN BURNS KING, Bar No. 298617
                   2      julian@kingsiegel.com
                          ELLIOTT J. SIEGEL, Bar No.286798
                   3      elliott@kingsiegel.com
                          ROBERT J. KING, Bar No. 302545
                   4      robert@kingsiegel.com
                          724 S. Spring Street, Suite 201
                   5      Los Angeles, CA 90014
                          Telephone: 213.465.4802
                   6      Facsimile: 213.465.4803
                          Attorneys for Plaintiff
                   7      SARAH FRAZIER
                   8      Barbara A. Blackburn, Bar No. 253731
                          bblackburn@littler.com
                   9      Nathaniel H. Jenkins, Bar No. 312067
                          njenkins@littler.com
                10        LITTLER MENDELSON P.C.
                          500 Capitol Mall
                11        Suite 2000
                          Sacramento, California 95814
                12        Telephone: 916.830.7200
                          Fax No.:    916.561.0828
                13
                          Attorneys for Defendant
                14        ULTA SALON, COSMETICS &
                          FRAGRANCE, INC.
                15

                16                                         UNITED STATES DISTRICT COURT
                17                                        EASTERN DISTRICT OF CALIFORNIA
                18                                                  SACRAMENTO DIVISION
                19
                20        SARAH FRAZIER, an individual,                           Case No. 2:20-cv-01608-TLN-DB
                21                               Plaintiff,                      Joint Stipulation to Modify the Initial
                                                                                 Scheduling Order; Order Thereon
                22                 v.
                                                                                 Complaint filed:
                23        ULTA SALON, COSMETICS, &                               08/11/2020
                          FRAGRANCE, INC., a Delaware
                24        corporation and DOES 1-10, inclusive,,                 Amended Complaint filed:
                                                                                 09/10/2020
                25                               Defendant.
                26

                27

                28                          Plaintiff Sarah Frazier (“Plaintiff”) and Defendant Ulta Salon, Cosmetics &
LITTLER MENDELSON P.C.
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
                          Joint Stipulation to Modify the Initial            1                           2:20-CV-01608-TLN-DB
       916.830.7200
                          Scheduling Order; Order
                   1      Fragrance, Inc. (“Defendant”) (collectively, the “Parties”), by and through their respective counsel of
                   2      record, hereby agree and respectfully stipulate as follows:
                   3                        WHEREAS, Plaintiff filed her Complaint on August 11, 2020, but did not serve
                   4      Defendant with this Complaint. Instead, Plaintiff filed a First Amended Complaint on September 10,
                   5      2020 (ECF No. 5), and served Defendant with the First Amended Complaint on September 15, 2020,
                   6      and Defendant answered on October 20, 2020;
                   7                        WHEREAS, on October 29, 2020, the Parties met and conferred regarding Plaintiff’s
                   8      contention that Defendant’s Answer was deficient, and in turn, Defendant agreed to file an Amended
                   9      Answer, and did so on November 20, 2020;
                10                          WHEREAS, on August 12, 2020, this Court issued its Initial Scheduling Order, which
                11        requires the Parties to complete discovery no later than 240 days after the last day that a defendant
                12        may answer the complaint (which here was October 20, 2020). Accordingly, the current discovery cut
                13        off is June 17, 2021 (making the deadline for either party to serve any further discovery requests May
                14        18, 2021).
                15                          WHEREAS, pursuant to Federal Rule of Civil Procedure (“FRCP”) 26(f), the Parties
                16        exchanged initial disclosure statements and documents on December 14, 2020. Thereafter, over the
                17        next five months, the Parties propounded and responded to written discovery requests, and met and
                18        conferred to resolve alleged deficiencies in the discovery responses, including serving amended
                19        discovery responses, as well as engaging in efforts to streamline Defendant’s search for Electronically
                20        Stored Information (“ESI”) pursuant to Plaintiff’s discovery request.
                21                          WHEREAS, the Parties have diligently pursued written discovery, but have yet to take
                22        depositions. The Parties have attempted to set depositions, but have encountered issues locating
                23        pertinent witnesses (namely, former employees of Defendant). Both Parties wish to take depositions
                24        of certain witnesses, but will not be able to do so prior to the current discovery cut off, which is only
                25        a month away.
                26        ///
                27        ///
                28
LITTLER MENDELSON P.C.
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
                          Joint Stipulation to Modify the Initial           2                            2:20-CV-01608-TLN-DB
       916.830.7200
                          Scheduling Order; Order
                   1                        WHEREAS, the Parties have agreed to pursue early mediation of this matter in hopes
                   2      to reach a reasonable, global resolution of the lawsuit and to prevent any further need for further
                   3      written discovery, and trial preparation. However, the Parties have further agreed that prior to
                   4      submitting to early mediation, the Parties shall each take the limited depositions of Plaintiff and two
                   5      of Plaintiff’s former managers (who are both former employees of Defendant).
                   6                        WHEREAS, good cause exists to modify the Court’s scheduling Order as follows:
                   7                        The district court is given broad discretion in supervising the pretrial phase of
                   8      litigation…” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and
                   9      internal quotation marks omitted). “A schedule may be modified only for good cause and with the
                10        judge’s consent.” Fed. R. Civ. P. 16(b)(4); see e.g. Spiller v. Ella Smithers Geriatric Ctr., 919 F.2d
                11        339, 343 (5th Cir. 1990) (court impliedly granted motion to modify scheduling order by allowing
                12        summary judgment motion after pretrial motion cut-off date).
                13                          To establish “good cause,” parties seeking modification of a scheduling order must
                14        generally show that, even with the exercise of due diligence, they cannot meet the order’s timetable.
                15        Johnson, supra, 975 F.2d at 609; see e.g., Hood v. Hartford Life & Acc. Ins. Co., 567 F.Supp.2d 1221,
                16        1224 (E.D. Cal. 2008) (granting request for modification that was promptly made when it became
                17        apparent that compliance with the scheduling order was not possible). In determining “good cause,”
                18        courts also consider the importance of the requested modification, the potential prejudice in allowing
                19        the modification, and, conversely, whether denial of the requested modification would result in
                20        prejudice. Southwestern Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th Cir. 2003) (involving
                21        amendment of pleadings).
                22                          Here, good cause exists for a modification of the Court’s scheduling order given the
                23        Parties’ inability to complete necessary discovery within the Scheduling Order’s timetable. This matter
                24        was initially filed on August 11, 2020; however Plaintiff did not immediately serve Defendant. By the
                25        time Plaintiff served Defendant with her First Amended Complaint, and Defendant filed an Amended
                26        Answer and the Parties exchanged their Rule 26(f) disclosures, less than six months remained within
                27        the current Scheduling Order’s timetable to complete all necessary discovery. Even then, the Parties
                28
LITTLER MENDELSON P.C.
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
                          Joint Stipulation to Modify the Initial           3                           2:20-CV-01608-TLN-DB
       916.830.7200
                          Scheduling Order; Order
                   1      diligently engaged in written discovery efforts, including a request that Defendant conduct a search of
                   2      voluminous ESI, which took several months to complete. Now, the Parties have agreed to submit to
                   3      early mediation and hope to reach a global resolution of this matter, but will need additional time in
                   4      order to complete limited depositions prior to a mediation. However, if mediation is unsuccessful, the
                   5      Parties will need additional time to conduct further, and complete, discovery, as well as prepare for
                   6      trial.
                   7                        THEREFORE, upon good cause shown, the Parties stipulate to continue the
                   8      discovery cut off (and related deadlines) out by a minimum of 180 days (which would be December
                   9      14, 2021 for the discovery cutoff).
                10        Dated: May 19, 2021                               KING & SIEGEL, LLP
                11

                12                                                          /s/ Robert J. King (As authorized on 5/19/2021)
                                                                            JULIAN BURNS KING
                13                                                          ELLIOT J. SIEGEL
                                                                            ROBERT J. KING
                14                                                          Attorney for Plaintiff
                                                                            SARAH FRAZIER
                15

                16
                          Dated: May 20, 2021                               LITTLER MENDELSON P.C.
                17

                18
                                                                            /s/ Nathaniel H. Jenkins
                19                                                          BARBARA A. BLACKBURN
                                                                            NATHANIEL H. JENKINS
                20                                                          Attorneys for Defendant
                                                                            ULTA SALON, COSMETICS & FRAGRANCE,
                21                                                          INC.

                22                                                      ORDER
                23
                          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                24

                25
                          Dated: May 20, 2021
                26

                27                                                                  Troy L. Nunley
                                                                                    United States District Judge
                28
LITTLER MENDELSON P.C.
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
                          Joint Stipulation to Modify the Initial          4                            2:20-CV-01608-TLN-DB
       916.830.7200
                          Scheduling Order; Order
